internal_revenue_service appeals_office royal palm one suite south pine island road plantation fl number release date date date department of the treasury employer_identification_number person to contact employee id number tel fax uil certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s code sec_501 provides in part for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 of the treasury regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations that are operated for profit you have not established that you operate exclusively for the promotion of social welfare through your primary activity of providing internet and voice over internet protocol phone and related maintenance services to resident and commercial retail users you are primarily engaged in a business activity of selling goods or services for a commensurate required fee and which is in competition with for profit entities that provide a similar service to members of your community therefore your application_for exemption is denied you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal-claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c date d llc e state f community h llc x dollars amount y dollars amount _ dear date jan employer td number contact person id number contact telephone number contact fax number uil ‘we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the-code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under section ‘501 c of the code no for the reasons stated below facts you were formed initially as a for-profit corporation on b in the state of e approximately two years later on c you converted to a non-profit corporation per your amended articles of incorporation you are organized exclusively for the promotion of social welfare within the meaning of sec_501 of the code you said -you converted to a non-profit because your activities were exclusively for general welfare and common good purposes your mission is to promote the welfare of the f community and facilitate the development of a vibrant and caring community committed to service diversity and well-being to this end you will support and facilitate community events and activities in your community open to the general_public the events and activities promote volunteer service diversity community interests and the general health and well-being of the local community through positive and enlightening activities intended for families all events are free of charge you will also sponsor holiday lighting and or seasonal flower baskets to enhance community pride and unity you will also facilitate community internet education and tech training classes and professional geek advice ‘you also administer and preserve high-speed fiber optic facilities for the use'and benefit of the f community you only provide your services to members of f a planned community located in a particular city in the state of e which contains over services to anyone outside of this community homes you have no plans or intentions to expand the provision of these you provide these services through h a disregarded llc through h you provide both internet and voice over internet protocol voip telephone and related maintenance services to the f community residents and commercial retail users for a fee similar to municipal government provided utilities you are the sole member of h you acquired h through a purchase agreement from d for more than dollar_figure million d is an llc which was created and owned by the initial developer of the f community a few years ago when the initial developer had almost completed the community the fate of the fiber network was in question at that point h was sold to you by d in exchange for a promissory note of more thandollar_figure _ million h was formed to strengthen the community building and communications capacity in your particular locality and to engage in any and all activities that may be incidental or conducive to the attainment of the foregoing purpose h has the authority to do all things necessary or convenient to accomplish its purpose you charge between x dollars and y dollars per month for your services depending on which speed of service the customer selects there are three different speeds of internet service for them to choose from with the faster speeds being more expensive you state your goal is to keep your costs low while providing the highest service levels and reliability at below market prices controlled by and for this specific community your rates are based on the following _ e e e the customer perception of value for the product your governing board members are all tesidents of the community the amount of cash reserves needed for additional growth required within the community potential damages equipment maintenance etc and the normal run-rate costs to maintain day-to-day operations you will create local free hot spot wi-fi connections near park sites and general_public areas in your community you state that the provision of high-speed fiber optic facilities and services is supporting the interests of the entire community by supporting the community’s ability to learn connect with each other access community services and attract residents and businesses to your local community you also will offer several scholarships to local high school graduates based on among other factors academic excellence additionally you will provide some small community grants for other non-profit organizations there are two other commercial entities that provide fiber optic networks in your area you said you are different from these other entities because you provide the following lowest cost network plans of all operational networks in the area fastest operational speeds of all operational networks in area network offers reduced rates to qualified low income families fiber to the home to all single family residences no bandwidth sharing for user no data caps or speed restrictions letter rev catalog number 47628k no equipment purchases or rentals for users volunteer board_of directors and one paid employee monthly meetings open to the community - no fee service provided to the community for community weather stations and irrigation control you state that because most residents in the community are required by a covenant as part of the purchase of their home to subscribe to the network marketing is unnecessary you provided a current flyer indicating your services marketing emphasis is directed towards making the community aware of the various offers which take advantage of the existing infrastructure and your network reliability and cost you have one full-time staff member and two full-time independent contractors you also have four part-time volunteers that contribute eight hours per week you state that another of your time is spent conducting events to promote the general welfare of the community will be spent to develop a scholarship program your grant making program will occupy another and the remaining of your time is spent providing a high-speed fiber optic network through h to the - local community other than a nominal amount of investment_income all of your revenue is received from internet and voip phone and related maintenance services your annual revenue received from the services you provide is just under a in liquid_assets which are targeted to be used for additional capital building projects to support the network you currently have over to whom you provide services the majority of your expenses are related to the fiber optic facilities and _ network operations and on infrastructure and upgrades dollars you currently have over dollar_figure community members law sec_501 of the code provides in part for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare - sec_1_501_c_4_-1 states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general - welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment and social improvements treas reg sec_1 c -l a ii provides that the promotion of social welfare does not include carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_54_394 1954_2_cb_131 describes an organization whose sole activity was to provide television reception for its members on a cooperative basis in an area not readily adaptable to ordinary reception members were required to contract for and to pay services and installation fees in concluding that this organization did not qualify for exemption under sec_501 of the code this revenue_ruling stated when an organization's only activity is to provide television reception on a cooperative basis to its members who contract and pay for such services such organization is held to operate for the benefit of its members rather than for the promotion of the welfare of mankind letter rev catalog number 47628k revrul_55_716 1955_2_cb_263 states an organization formed for the purpose of furnishing television antenna service to its members in their homes for a membership fee and monthly maintenance charge is not exempt as a club organized exclusively for pleasure recreation and other non-profitable purposes distinguished by revrul_62_167 in revrul_62_167 1962_2_cb_142 a nonprofit organization formed for the purpose of providing television reception for the community as a whole by the process of retransmitting television signals in an area not - adaptable to ordinary reception is entitled to exemption under sec_501 as an organization operated exclusively for the promotion of social welfare revrul_70_535 1970_2_cb_117 describes an organization formed to provide management development and consulting services for low and moderate income housing projects for a fee the revenue_ruling held that the organization did not qualify under sec_501 the ruling stated because the organization's primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for tax exempt corporations does not change the business nature of the activity revrul_77_273 1977_2_cb_194 states a nonprofit organization that provides security services for residents and property owners of a particular community who agree to voluntarily donate money at a specified hourly rate to defray the cost of the services is carrying on a business with the general_public in a manner similar to organizations operated for profit and does not qualify for exemption under sec_501 - in revrul_78_69 1978_1_cb_156 a nonprofit organization that provides rush-hour bus service to members of the general_public on a first-come first-served basis constitutes a social welfare activity where all passengers are charged the same rate the ruling concludes that providing to all members of the community on an equal basis a useful service that is not commercially available and is subsidized by governmental financial assistance is a sec_501 activity - ' announcement 1999_43_irb_545 requires the exempt owner of a disregarded llc to ‘treat the operations and finances of the llc as its own for federal tax and information reporting purposes although the llc may be disregarded as a separate_entity it is not disregarded as an activity of its sole owner rather the disregarded llc’s activities are treated as the activities of the owner therefore if the disregarded_entity s activities are contrary to the tax-exempt purposes of its sole owner they may adversely affect the owner’s exempt status or create tax_liability for the owner tax- 158_f2d_272 6th cir the court stated that a civic organization is described as embodying the ideas of citizens of a community cooperating to promote the common good and general welfare of the community the organization was an electricity cooperative service_organization bringing electricity to rural areas otherwise without electricity 305_f2d_814 4th cir stated that while a social_welfare_organization necessarily benefits private individuals in the process of benefiting the community as a whole even when the benefits are confined to a particular group of individuals the organization may be exempt if the general community derives a substantial benefit conversely an organization that benefits a large number of letter rev catalog number 47628k people will not necessarily be organized for social welfare purposes within the meaning of section s01 c because numbers are not necessarily determinative of social welfare objectives social welfare is the well-being of persons-as a community and classification depends upon the character as public or private - of the benefits bestowed of the beneficiary and of the benefactor in finding that lake forest was not exempt the court also - concluded that lake forest did not meet the dictionary definition of social or welfare stating it does not propose to offer a service or program for the direct betterment or improvement of the community as a whole it is not a charitable corporation in law or equity for its contribution is neither to the public at large nor of a public character lake forest does of course furnish housing to a certain’ - group of citizens but it does not do so on a community basis it is a public-spirited but privately-devoted endeavor its work in part incidentally redounds to society but this is not the social welfare of the tax statute -- in 331_f2d_923 2nd cir a nonprofit corporation's social welfare activities were supported by its operation of a commercial resort the court rejected the argument that the resort activities were social welfare and characterized them as business activities it noted that a large portion of the revenue was being reinvested in the commercial operation as the business activities were of such magnitude in comparison with the social welfare activities that the organization could not be said to be exclusively that is primarily engaged in the promotion of social welfare the court held the organization nonexempt in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative - the court concluded that the petitioner is not an organization described in sec_501 because it its primary purpose is neither educational scientific nor charitable but rather commercial in the 612_f2d_298 7th cir the taxpayer purchased greeting cards from american mailing consultants those greeting cards were sent out to prospective donors by american mailing with requests for contributions from the hope school the recipients of the cards were under no obligation to give any money to the school and were free to keep the cards at no charge american mailing bore the entire - economic risk of the operation when the recipients of the cards kept the package without making a - contribution american mailing suffered the loss when contributions were received however american mailing kept the first dollar_figure per package with the entire surplus going to the hope school the activities were found to not constitute a trade_or_business however the service indicated that although they did not believe revision of sec_1_513-1 was warranted they were in agreement with the recommendation that the service position be published indicating that the decision in the hope school is wrong and that the unrelated_business_income_tax will be asserted in similar situations in 85_tc_9 the tax_court concluded that the organization's farming operations constituted a trade_or_business that was not substantially related to the organization's exempt_purpose because the operation of the farm was not the best or most effective method to accomplish the organization's purpose letter rev catalog number 47628k application of law you are not operated for sec_501 exempt purposes because your activity of providing internet and voip telephone service does not promote the social welfare of a community although you state thatonly of your time is spent on the provision of internet and phone services to the community and the majority of your expenditures are related to these activities of your revenue ot in order to qualify for exemption under sec_501 an organization is required to establish both that it operates primarily for the promotion of social welfare and that it is not conducting a business with the general ‘public in a manner similar to that of for-profit organizations as described in sec_1 c - a i and c -1 a ii the overarching requirement is that if an organization is engaged in non- exempt_activities those activities must be only incidental and insubstantial your provision of internet and telephone services for a fee is neither incidental nor insubstantial to your social welfare activities - even if your provision of internet and telephone services did promote social welfare purposes you are -- - precluded from exemption because your primary activity of providing these services at or above cost is a trade_or_business ordinarily carried on for profit in fact you acquired the llc that previously provided the services on a for-profit basis an organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 if its primary activity is carrying on a business with the general_public in a manner similar to organizations that are operated for profit sec_1_501_c_4_-1 you are similar to the organizations described in revrul_55_716 and rev_rul since you are providing -internet services for a monthly fee and provide maintenance services to residents and businesses within the f community social welfare organizations are not precluded from engaging in business activities as a means of financing their social welfare programs however the regulations provide that an organization is not operated exclusively for the promotion of social welfare if its primary activity is carrying on a business-with the general_public in revrul_70_535 an organization that provided various services for low and moderate income housing projects for a fee was not exempt under sec_501 of the code because its primary activity was carrying on a business in a manner similar to organizations operated for profit in the same manner your primary activity is providing services for a fee similar to a for-profit and not promoting social welfare the irs has ruled that ordinary business activities can promote social welfare in very limited circumstances - such as the television service described in revrul_62_167 and the rush hour bus service for the public - described in revrul_78_69 the common circumstance is there are no competitors generally due to some factor of geography you are not like either of the organizations described in the foregoing rulings each of these organizations operated only in geographical locations where no competition existed your users are located in a region where there are two other competitors which provide similar services your internet and telephone services are provided by h as stated in announcement the exempt owner of a disregarded llc is required to treat the operations and finances of the llc as its own for federal tax and ' information reporting purposes although the llc may be disregarded as a separate_entity the disregarded llc’s activities are treated as the activities of the owner therefore the activities of h the provision of the internet telephone and related_services are treated as your activities non-profit commercial activities although obviously beneficial to the community in one sense do not promote social welfare within the meaning of the statute the activities of an organization seeking exemption under sec_501 should not duplicate services or facilities provided by commercial entities see pickwick letter rev catalog number 47628k electric membership corp we must determine whether this constitutes carrying on a business with the general_public in a manner similar to organizations which are operated for a profit or whether it is distinguishable from ordinary commercial activities and are designed to confer some unique recognizable benefit on the people of the community providing internet and telephone services at or above cost is not unique the question is whether your services are in some way unique'so that a community benefits from their availability on the basis of the facts presented we are unable to find any meaningful distinction between your services and those provided by your for-profit counterparts you are similar to-the organization described in people's educational camp society your revenue is being expended for the purpose of maintaining and improving the fiber-optic network like the organization in this ruling your business activities are of such magnitude in comparison with your social welfare activities that you ‘cannot be said to be primarily engaged in the promotion of social welfare in b s w group the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits even if you were to provide your services at or below cost the services you provide are a trade_or_business ordinarily carried on for a profit providing services for a lower fee than the competitors does not transform a business into a social_welfare_organization further you anticipate accumulated_profits each year to cover additional growth possible damage maintenance etc as you deem appropriate in addition to the commercial nature of your activities your activities are privately benefiting the members of the f community as your activities are limited to the residents of f the tax_court in lake forest concluded the organization did not qualify for exemption because they did not propose to offer a service or program for the direct betterment or improvement of the community as a whole you too are not promoting social welfare because your activities are a privately-devoted endeavor which benefits only the members of a particular community organizations will not qualify under sec_501 if they operate primarily for the benefit of their members rather than for benefiting the community as a whole revrul_54_394 held that an organization that provided television distribution service maintenance and repair services for fees was not entitled to exemption since the organization only provided services to its members and placed restrictions on membership it was a mutual benefit organization when an organization limits the benefits it provides to its members it is not _ operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code in the same way you limit your users to the members of the f community and are operating for their benefit and not the benefit of the community as a whole your position you state your purpose includes promoting the general welfare of the community through events activities education and training scholarships grant making and serving the common good of the community through fiber optic facilities and public wi-fi areas ' you further state your activities are not undertaken in a competitive commercial manner see hope school v u s the activities are primarily led governed and managed by volunteers who do not receive compensation_for their service h has only one employee and contractors who are not the leaders of the organization letter rev catalog number 47628k the organization has no desire to expand outside of the geographic border of the community and is not operated as a profit center keeping only enough operating funds to pay for additional construction in the community and other operating needs h is not operated with the intent to earn a profit and no profit_motive predominates over any-other motive for engaging in a particular activity ie advancing the exempt_purpose see st joseph farms of indiana brothers of the con gregation of holy cross v comr the question of whether an activity is conducted primarily for profit requires an evaluation of whether the profit_motive predominates over any other motive for engaging ina particular activity such as advancing an exempt_purpose our position - as announcement requires the exempt owner of a disregarded llc to treat at the operations and-finances -- of the llc as its own for federal tax and information reporting purposes h’s activities are considered your activities therefore your primary activity is to provide internet telephone and related maintenance services which you are doing in a commercial manner conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the code because you are not operated exclusively for the promotion of social welfare instead you are operating in a commercial manner which is privately benefitting a select group of individuals that live in a particular community if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that j examined this protest statement including _ accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney cértified public accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney lot we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if --so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box - cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh - you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter - we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
